     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 1 of 33
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                  IN THE UNITED STATES DISTRICT COURT                       July 17, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk
                           HOUSTON DIVISION



ANDREW GONZALES, TDCJ #1289340, §
                                      §
                  Plaintiff,          §
                                      §
V.                                    §           CIVIL ACTION NO. H-17-3190
                                      §
MATT GROSS, et al.,                   §
                                      §
                  Defendants.         §


                      MEMORANDUM OPINION AND ORDER


      On June 27, 2018, the court entered a Final Judgment (Docket

Entry No. 20) dismissing the Verified Complaint for Declaratory and

Injunctive Relief filed by state inmate Andrew Gonzales under 42

U.S.C. § 1983 ("Complaint") (Docket Entry No. 4) after considering

Plaintiff's More Definite Statement              ("Plaintiff's MDS")       (Docket

Entry No. 9) and a report with administrative records                          under

Martinez v. Aaron,       570 F.2d 317        (10th Cir.      1978)     ("Martinez

Report") (Docket Entry Nos. 13, 14).             The Fifth Circuit reversed

the court's decision and remanded this case to determine whether

Gonzales could prevail on his claim that the defendants placed a

Security   Precaution    Designator       code    in   his   records   that        has

restricted his custodial classification in retaliation for filing

grievances about a disciplinary conviction. See Gonzales v. Gross,

No. 18-20480 (5th Cir. July 11, 2019) (per curiam) (Docket Entry

No. 34, pp. 5-6).
     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 2 of 33


      After remand, the court granted Gonzales's request to file

Plaintiff's    Verified    Complaint        Amended   ("Amended    Complaint")
(Docket Entry No. 49), in which he repeats his contention that a
"punitive classification code" was wrongfully placed in his records
for retaliatory reasons because he filed a grievance to challenge
a disciplinary conviction.          Now pending is a Motion for Summary
Judgment on Behalf of Defendants [Matthew]             Gross,     [Christopher]
Lacox, [Debbie] Ballard, and [Lonnie] Townsend ("Defendants' MSJ")

(Docket Entry No. 60).       Gonzales has filed Plaintiff's Response to
Defendant's [MSJ]     ("Plaintiff's Response") (Docket Entry No. 61) .

The defendants have filed Defendants' Reply to Plaintiff's Response
to Defendants' [MSJ]      ("Defendants' Reply") (Docket Entry No. 62),
and Gonzales has filed Plaintiff's Cross-Motion to Defendants'
[Reply] to Plaintiff's Response to Defendants' [MSJ] ("Plaintiff's
Cross-Motion") (Docket Entry No. 63).           After considering all of the
pleadings and     exhibits    in    the     record,   the court    will grant
Defendants' MSJ and will dismiss this action for the reasons

explained below.

                               I.   Background

A.    The Parties

      Gonzales is currently incarcerated by the Texas Department of
Criminal Justice - Correctional Institutions Division ("TDCJ") at
the Polunsky Unit. 1    Gonzales's claims stern from an incident that


      Notice of Change of Address, Docket Entry No. 7, p. 1. For
      1

purposes of identification, all page numbers refer to the
pagination at the top assigned to each docket entry by the court's
Electronic Case Filing ("ECF") system.
                                      -2-
      Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 3 of 33


occurred at the Estelle Unit, where Gonzales was incarcerated at

the time he filed             his Complaint. 2           That incident,     which is
described in more detail below, resulted in disciplinary charges
for     assaulting         staff   during    a    riot    and    also   resulted    in
restrictions on Gonzales's custodial classification. 3
        Gonzales sues the following prison officials employed by TDCJ

in connection with the classification decision that was made after
the disciplinary proceeding:                Matthew Gross, Christopher Lacox,
Debbie Ballard, and Lonnie Townsend. 4               At the time of the events
giving rise to this suit, Gross was an Assistant Regional Director
for TDCJ. 5        The other defendants were employed at the Estelle Unit,
where Lacox was an Assistant Warden assigned to the High Security
Unit,        Ballard was Chief of Classification,               and Townsend was a

Major. 6          Gonzales also sues a John Doe              "Unit Classification

Coordinator" from the Estelle Unit, who has not been identified. 7
        The facts underlying Gonzales's claims against the defendants
are outlined below based on records from the relevant disciplinary
proceedings,         the    challenged      classification      decision,   and    the
relevant grievances filed by Gonzales.


        2
            Complaint, Docket Entry No. 4, p. 2.
        3
            Id. at 3-7.
        4
            Id. at 2.
        5
            Defendants' MSJ, Docket Entry No. 60, p. 7.
        6
            Id.
        7
            Amended Complaint, Docket Entry No. 49, p. 2.
                                            -3-
     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 4 of 33


B.    Incident Involving Staff Assault

      The incident that forms the basis of Gonzales's claims took
place at the Estelle Unit on September 7, 2014, when Gonzales had

what he describes as a "scuffle"             with a correctional officer
identified as Officer Lindeman. 8          Gonzales explains that he was
leaving the       "inmate cafeteria"       when he saw    Officer   Lindeman

"assault an inmate, by punching him in the face while [the] inmate
was in the process of a strip search." 9        Gonzales "became involved
by pushing correctional officer [Lindeman] of [f] the inmate. 1110 At
that instant Gonzales "realized" that "four other inmates had

simultaneously began fighting with other correctional officers
responding to the incident . . . as it was happening." 11 A sergeant
used a chemical agent described as "tear gas" to subdue Gonzales
and the other inmates,       all of whom were escorted to "solitary

confinement" or pre-hearing detention pending an investigation.12
      According to the Incident Report, Officer Lindeman was in the
process of returning a group of G4 custody-level inmates to their

      Id. at 3. The plaintiff identifies the officer as "Linderman"
      8

or "Lenderman." See id. at 3, 5-7. The defendants note that the
correct spelling of the officer's surname is "Lindeman."
Defendant's MSJ, Docket Entry No. 60, p. 7, n.l. For purposes of
this order the court will use the spelling proposed by the
defendants, which is supported by records of the incident. See
Incident Report, Exhibit E to Defendants' MSJ, Docket Entry
No. 60-5, pp. 55-57.
      9
          Amended Complaint, Docket Entry No. 49, p. 3.
      lOid.

      11   Id.
      i2I
            d.

                                     -4-
    Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 5 of 33




cells from the chow hall when he observed an inmate who appeared to
have contraband. 13 Officer Lindeman conducted a strip search of the
inmate and was inspecting an item that was found in the pocket of
the inmate's pants when Gonzales "lunged" at Lindeman and struck
him in the face. 14      Officer Lindeman struck back and a scrum
ensued. 15    Officer Caden Walker observed the incident and began to

respond when several other offenders "ran over and began engaging
in the fight with Officer          Lindeman." 16    While attempting to
intervene, Officer Walker was struck in the back of the head by an
unknown inmate, at which time Walker began fighting with two other
offenders. 17    Sergeant Tanisha Austin ordered the inmates to stop
fighting or she would deploy a chemical agent . 18           While issuing
these orders Austin was struck in the side of her face with a



     13 Incident Report, Exhibit E to Defendants' MSJ, Docket Entry
No. 60-5, p. 55.       TDCJ has six custody levels which feature
increased security restrictions: Gl, G2, G3, G4, GS, and
administrative segregation,      which is the most restrictive
classification.     See TDCJ Offender Orientation Handbook, p. 6
(Feb. 2017) (listing Prison Offender Custody Level), which is
available on the TDCJ Website at:       https://www.tdcj.texas.gov/
documents/Offender Orientation Handbook English.pdf (last visited
July 13, 2020).
     14 Incident Report, Exhibit E to Defendants' MSJ, Docket Entry
No. 60-5, p. 55.
      1sra.




                                    -5-
    Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 6 of 33



closed fist by one of the inmates but was still able to administer

her chemical agent.19      Sergeant Jason Williams was able to respond
and also administered a chemical agent, which put an end to the

insurrection.20
     None of the inmates who instigated the attack on Officer
Lindeman were injured.21       Three of the four officers involved,
however, sustained injuries that required treatment by unit medical
staff.22     Officer Lindeman and Sergeant Austin sustained "minor
injuries,"    but did not require treatment beyond first aid.23
Sergeant Walker, however, was treated for "serious injuries" that
required "steri strips" in lieu of sutures to close a laceration

above his right eye.24
     Gonzales alleges that Major Townsend attempted to interview

him while investigating the incident along with                 Sergeant Y.
Beltran.25    Gonzales refused to speak during the interview or help
with the investigation.26     Sergeant Beltran advised Major Townsend


     19Id.
     2ora.

     21rd. at 56.
     22rd. at 55, 57.
     23Id. at 55.

     24Id.
     25Amended Complaint, Docket Entry No. 49, p. 3         1   16.
     26Id. at 4   1 1 7.
                                    -6-
     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 7 of 33




that Gonzales was "one of those inmates who are going to refuse to
talk but cry later in a grievance." 27                     According to Gonzales,
Sergeant Beltran was referring to a grievance that he had filed
against       her   previously     after      Beltran      filed   a   "fictitious"
disciplinary case against him for filing a "fraudulent financial

statement" in violation of Texas law.28                        Townsend reportedly
commented that if Gonzales "wrote anything up" he would "personally

make sure" that Gonzales got "fucked over."29 Gonzales states that
Townsend then showed him the back of his cap, which had a slogan
stitched onto it stating "We Take Care of Our Own."30


C.    Disciplinary Charges

      Gonzales         was   charged   with     two    disciplinary    offenses   in
connection with the melee that occurred in the inmate cafeteria on
September 7, 2014, for "inciting or participating in a riot" and
"assault" on an officer.31             Specifically, Gonzales was charged in
Case No. 20150010578 with intentionally participating with several
other offenders in an altercation or "major use of force consisting
of assaults on multiple officer [s]                   [that]   created a danger of



      27Id.    1 18.
      2srd.    1 19.
      29Id.    1 20.
      30Id.    1 21.
      31Id. at 5       1 23.
                                          -7-
    Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 8 of 33


injury to persons and substantially obstructed the performance of

unit operations [.) "32
     In the Offense Report that charged Gonzales with "rioting" in

violation of Offense Code        8. O,    the charging officer      (Officer
Lindeman) alleged that Gonzales and three other offenders assaulted
multiple officers during the incident that occurred on September 7,

2014.33 The altercation caused a "partial lockdown" of the unit and
also "resulted in a major use of force and injuries to officers."34
     In a separate Offense Report that charged Gonzales with
"Assaulting an Officer Without a Weapon, Non-Serious Injury" in
violation of Offense Code 3. 3,          Officer Lindeman disclosed that
Gonzales "struck [him) in the face with a closed fist" during the

altercation. 35    Lindeman added that the assault            "resulted in
injuries that required treatment up to first aid."36 Records of the
investigation indicate that Lindeman suffered "swelling," "knots,"
and "redness" as a result of being assaulted during the riot.37 The


     32TDCJ Disciplinary Report and Hearing Record, Exhibit A to
Defendants' MSJ, Docket Entry No. 60-1, p. 58. The other inmates
involved were identified as Adrian Hernandez (TDCJ #1515064);
George Aleman (TDCJ #1314248); and Ernesto Torres (TDCJ #1184671).
See id.
     33Offense Report, Exhibit A to Defendants' MSJ, Docket Entry
No. 60-1, p. 59.
     34Id.
     35Offense Report, Exhibit A to Defendants' MSJ, Docket Entry
No. 60-1, p. 61.
     36Id.

     37 Supervisor's Investigation of Employee/Offender Injury,
Exhibit A to Defendants' MSJ, Docket Entry No. 60-1, p. 67.
                                    -8-
     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 9 of 33



disciplinary charges against Gonzales for rioting and assault were

approved by a supervisory officer (Sergeant Rayfield), who reviewed
both Offense Reports. 38
      On September 10, 2014, a disciplinary hearing was held on the
charges lodged against Gonzales in Case No.              20150010578. 39       A

disciplinary hearing officer found Gonzales guilty as charged of
participating in a riot and assaulting an officer in that case. 40
As punishment, Gonzales lost commissary and recreational privileges
for 45 days and he also forfeited 349 days of previously earned
good-time credit. 41


D.    Change in Custodial Classification

      On   the   same   day   that    Gonzales    was   convicted    of      the
disciplinary charges against him in Case No. 20150010578, a three­
member panel of the Unit Classification Committee ("UCC") met at
the Estelle Unit and recommended placing a Security Precaution


      Offense Report, Exhibit A to Defendants' MSJ, Docket Entry
      38

No. 60-1, p. 59; TDCJ Preliminary Investigation Report, Exhibit A
to Defendants' MSJ, Docket Entry No. 60-1, p. 60; Offense Report,
Exhibit A to Defendants' MSJ, Docket Entry No. 60-1, p. 61; TDCJ
Preliminary Investigation Report, Exhibit A to Defendants' MSJ,
Docket Entry No. 60-1, p. 62.
      TDCJ Disciplinary Report and Hearing Record, Exhibit A to
      39

Defendants' MSJ, Docket Entry No. 60-1, p. 58.
      °Complaint, Docket Entry No. 4, p. 5; TDCJ Disciplinary Report
      4

and Hearing Record, Exhibit A to Defendants' MSJ, Docket Entry
No. 60-1, p. 58.
      TDCJ Disciplinary Report and Hearing Record, Exhibit A to
      41

Defendants' MSJ, Docket Entry No. 60-1, p. 58.
                                     -9-
     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 10 of 33



Designator code for Staff Assault ("SA") in Gonzales's records.42

Ballard was a member of the UCC panel that recommended placing the
SA designator code in Gonzales's classification records. 43

      According to Administrative Directive AD-04.11, which is the
TDCJ classification policy on Security Precaution Designators,

"[c] ertain behaviors warrant special consideration;                  therefore,
serious behavioral infractions shall be identified and communicated

with staff to ensure [that]          offenders receive the appropriate
levels      of   supervision."44    Under     this   policy   " [a]    'Security
Precaution Designator' (SPD) is a code documented in an offender's
record that identifies the offender as a special management risk."45

As   it     pertains   to   Gonzales,   the    "Staff   Assault       Precaution
Designator (SA)" is one of several restrictive codes, in addition
to those for escape, hostage-taking, or defeating restraints, which
may be imposed as follows:
      "Staff Assault Precaution Designator" (SA) is a code
      documented in the record of an offender who has a history
      of serious staff assault. A serious staff assault has


      UCC History Form, Exhibit B to Defendants' MSJ, Docket Entry
      42

No. 60-2, p. 3; Affidavit of Deborah Buckner ("Buckner Affidavit"),
Exhibit D to Martinez Report, Docket Entry No. 54-2, p. 2
(confirming that Gonzales was given a Security Precaution
Designation on September 10, 2014).
      43
           Defendants' MSJ, Docket Entry No. 60, p. 7.
      Administrative Directive AD-04 .11
      44
                                              Security Precaution
Designators ("AD-04.11") Rev. 4, July 1, 2013, Exhibit D to
Defendants' MSJ, Docket Entry No. 60-4, p. 3.
      45
           Id. at 5.
                                     -10-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 11 of 33



     occurred if an offender intentionally strikes a staff
     member resulting in serious injury, as determined by unit
     medical staff. Serious injury requires treatment beyond
     first   aid,   such   as   sutures,    a   fracture,   or
     hospitalization.   If the unit classification committee
     (UCC) determines that an offender's behavior was such
     that serious bodily injury was imminent to staff had it
     not been for an intervening factor, for example the
     offender tried to stab a correctional officer, but the
     correctional officer's thrust vest prevented serious
     bodily injury, the UCC may recommend placement of the SA
     code.   This code is only to be used in extraordinary
     circumstances where the intent and probable outcome of
     the assault are clear .       46



For up to ten years following a staff assault fitting this
description, or until the SPD code is removed, offenders with the
SA designation may not be "assigned to a custody designation less

restrictive than G4/J4, " 47 which the defendants characterize as

"medium security custody. " 48
     On September 11, 2014, Gonzales was notified that he was being
placed in administrative segregation located within the Estelle
Unit High Security Unit. 49      That placement was recommended by the
Warden,     who determined that Gonzales posed a "[t] hreat to the
physical safety of others and/or the order and security of the
prison." 50 In particular,    the placement was made because "[o] n


     46
          Id. at 5-6.


     48
          Defendants' MSJ, Docket Entry No. 60, p. 8.
     49
       TDCJ Administrative Segregation      Initial Placement &
Notification, Exhibit E to Defendants' MSJ, Docket Entry No. 60-5,
p. 50.


                                   -11-
     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 12 of 33



September 7, 2014 Offender Gonzales was involved in a Gang Riot

which resulted in a staff assault with injuries above first aid." 51
Although Gonzales had no declared gang affiliation at that time, he
was being "monitored" to confirm whether he was a member of a
Security Threat Group        ( "STG").52    A three-member Administrative
Segregation Cammittee,       which included Maj or Townsend,        voted to

confine Gonzales in administrative segregation because of his
disciplinary conviction in Case No. 20150010578, 53 which featured

"riot involvement" and "staff assault." 54


E.    Grievances and Appeals Filed by Gonzales

      Gonzales    filed    several    grievances    to   appeal    both       the
disciplinary conviction and the classification decision through the
two-step administrative process available at TDCJ.55            The relevant
grievances are summarized briefly below.
      On September 12, 2014, officials at the Estelle Unit received
a Step 1 Grievance that was executed by Gonzales on September 10,


      Slid.




      TDCJ Administrative Segregation Initial Hearing Record,
      53

Exhibit E to Defendants' MSJ, Docket Entry No. 60-5, p. 51.
      TDCJ Administrative Segregation Level Review, Exhibit E to
      54

Defendants' MSJ, Docket Entry No. 60-5, p. 52.
      A Step 1 Grievance, which is reviewed by officials at the
      55

inmate's assigned facility, must be filed within fifteen days of
the alleged incident or challenged event. See Johnson v. Johnson,
385 F.3d 503, 515 (5th Cir. 2004).     Once an inmate receives a
response to his Step 1 Grievance, he then has up to ten days to
file a Step 2 Grievance to appeal any unfavorable result. See id.
Step 2 Grievances are reviewed at the state level. See id.
                                     -12-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 13 of 33


2014,        challenging       his     disciplinary           conviction      in     Case

No. 20150010578. 56          After considering a review of the proceeding
conducted by a unit grievance investigator, 57 Lacox responded that

there were       "no    procedural      errors"       noted    and   that there was
sufficient      evidence      to     support    the    disciplinary        conviction. 58

Gonzales filed a Step 2 Grievance to appeal the result, but the
state official who reviewed it                  ("B.    Parker")     found that his
arguments were "without merit" and sustained the conviction for the

same reasons articulated by Lacox.59
        On September 22, 2014, Gonzales submitted a Step 1 Grievance

alleging       that    the    "administration          retaliated     on     [him]   for

Disciplinary Case #20150010578, and deprived [him] of procedural
due process by placing [him] in [administrative] segregation." 60
A grievance investigator reviewed the claims and contacted a

supervisor in the Estelle Unit High Security Unit, Captain Jody


      Step 1 Grievance #2015007125, Exhibit A to Defendants' MSJ,
        56

Docket Entry No. 60-1, pp. 53-54.
      Grievance Investigation Worksheet, Exhibit A to Defendants'
        57

MSJ, Docket Entry No. 60-1, p. 56; Disciplinary Worksheet and
Document Checklist, Exhibit A to Defendants' MSJ, Docket Entry
No. 60-1, p. 57.
      Step 1 Grievance #2015007125, Exhibit A to Defendants' MSJ,
        58

Docket Entry No. 60-1, p. 54.
      Step 2 Grievance #2015007125, Exhibit A to Defendants' MSJ,
        59

Docket Entry No. 60-1, pp. 51-52.
      Step 1 Grievance #2015011834, Exhibit A to Defendants' MSJ,
        60

Docket Entry No. 60-1, p. 74. This Step 1 Grievance was signed by
Gonzales on September 19, 2014, and received by officials on
September 22, 2014. See id. at 75.
                                         -13-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 14 of 33



Vincent.61     Captain Vincent served on the committee that made the

initial      recommendation       to    place    Gonzales    in   administrative
segregation.62 In response to the Step 1 Grievance, Captain Vincent
replied that he had not retaliated against Gonzales "in any way." 63
After considering the reply from Captain Vincent, Lacox responded

that "[n] o further action" would be taken on Gonzales's Step 1

Grievance because "Estelle Administration at High Security" denied
retaliating against him. 64
     Gonzales promptly submitted a Step             2   Grievance to appeal the

response that he received from Lacox, insisting that the arguments
he asserted in his Step 1 Grievance had been "disregarded by unit
administration" and that no corrective action had been taken to
remedy the retaliation.65         Gross responded to the Step 2 Grievance,
stating      that   there   was        "insufficient    evidence"   to   support
Gonzales's     claims   and   that       "[n]o   further    investigation"   was

warranted.66


      Grievance Investigation Worksheet, Exhibit A to Defendants'
     61

MSJ, Docket Entry No. 60-1, p. 78.
      TDCJ Administrative Segregation Initial Hearing Record,
     62

Exhibit E to Defendants' MSJ, Docket Entry No. 60-5, p. 51.
      Grievance Investigation Worksheet, Exhibit A to Defendants'
     63

MSJ, Docket Entry No. 60-1, p. 78.
      Step 1 Grievance #2015011834, Exhibit A to Defendants' MSJ,
     64

Docket Entry No. 60-1, p. 75.
      Step 2 Grievance #2015011834, Exhibit A to Defendants' MSJ,
     65

Docket Entry No. 60-1, p. 72.
     66
          Id. at 73.
                                         -14-
      Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 15 of 33



        Gonzales remained in administrative segregation for over two

years after the incident that occurred on September 7, 2014, which

resulted in the disciplinary conviction in Case No. 20150010578. 67

After a semi-annual review by the State Classification Committee
( "SCC")      on December 15, 2016,             Gonzales was told that he would
remain in administrative segregation. 68                    On December 20,     2016,
Gonzales          filed   a   Step    1   Grievance    to    challenge   the    SCC's
classification decision, arguing that the disciplinary conviction
did not involve serous injuries beyond first aid and seeking his

release to general population. 69 A grievance investigator contacted
Ballard, who noted that Gonzales had an SPD code for staff assault
and that it had only been two years since the assault occurred. 70
Based on this information Lacox responded to the Step 1 Grievance
on January 20, 2017, explaining to Gonzales that he had an SPD code

for     "staff        assault"       in   his     record    that   restricted     his

classification. 71        Gonzales filed a Step 2 Grievance to appeal that
determination, insisting that the SPD code was unjustified because
the incident with Officer Lindeman did not result in serious injury


       67
            Amended Complaint, Docket Entry No. 49, p. 5.
       68
            Id.   1 25.
      Step 1 Grievance #2017059808, Exhibit A to Martinez Report,
       69

Docket Entry No. 14-1, pp. 134-35.
      Grievance Investigation Worksheet,
       70
                                                            Exhibit A to Martinez
Report, Docket Entry No. 14-1, p. 138.
     71 Step 1 Grievance #2017059808, Exhibit A to Martinez Report,
Docket Entry No. 14-1, p. 135.
                                           -15-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 16 of 33



beyond first aid, but the reviewing             official concluded that

Gonzales had been "appropriately advised" at Step 1 and summarily
rejected his arguments. 72
      Gonzales filed another Step 1 Grievance to challenge his
classification    and   assignment    to   administrative        segregation,

arguing that Warden Lacox and two other officials were retaliating

against him by refusing to remove the SPD code in his records

because of the staff assault, which did not involve serious
injuries beyond first aid or justify the SPD code in Gonzales's

view. 73 The grievance investigator contacted Ballard, who clarified
that during the assault an officer sustained an injury that
required the application of "steri-strips," which qualified as an

injury that was "beyond first aid. " 74          Lacox responded to the
grievance, advising      Gonzales    that the    SPD code was properly
imposed. 75
      Gonzales promptly filed another Step 1 Grievance, complaining

that the response to his previous Step 1 Grievance was improper and
that Lacox was not an "impartial authority" because he had accused


     72 Step 2 Grievance #2017059808, Exhibit A to Martinez Report,
Docket Entry No. 14-1, pp. 132-33.
      Step 1 Grievance #2017090342, Exhibit A to Martinez Report,
      73
Docket Entry No. 14-1, pp. 38-39.
      Grievance Investigation Worksheet, Exhibit A to Martinez
      74

Report, Docket Entry No. 14-1, p. 40.
      Step 1 Grievance #2017090342,
      75
                                                Docket   Entry    No.   14-1,
Exhibit A to Martinez Report, p. 39.
                                    -16-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 17 of 33




Lacox of retaliation. 76 A grievance investigator concluded that the

previous grievance that Gonzales had filed against Lacox and the
other officials was "properly reviewed." 77 Warden Carter responded
that Gonzales's previous grievance had been reviewed and his claim

about the SPD code had been addressed.78             Warden Carter noted
further that "unit administration does not have authority to remove
SPDs." 79     Warden Carter explained that only the sec can remove an
SPD code. 80
      Gonzales met with the sec for his next semi-annual review on
June 22, 2017, and again he asked that the SPD code be removed. 81
On June 27, 2017, Gonzales filed another Step 1 Grievance regarding
the   SPD restriction on his        classification,     arguing   that the
designation was improper because he did not commit an assault
causing serious injury. 82    Lacox responded that the designation was
reviewed by the "classification department" and determined to be


      Step 1 Grievance #2017100463, Exhibit A to Martinez Report,
      76

Docket Entry No. 14-1, pp. 32-33.
      Grievance Investigation Worksheet,
      77
                                                  Exhibit A to Martinez
Report, Docket Entry No. 14-1, p. 35.
      Step 1 Grievance #2017100463, Exhibit A to Martinez Report,
      7
       8

Docket Entry No. 14-1, p. 33.
      79Id.




      81
           Amended Complaint, Docket Entry No. 49, p. 6 �� 33-34.
      82
           Step 1 Grievance #2017161468, Docket Entry No. 1, pp. 7-8.
                                   -17-
     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 18 of 33



"appropriate. " 83         After Gonzales filed a Step 2 Grievance to appeal

that determination, Gross responded that Gonzales's allegations
"could not be sustained" and that the decision made at the Step 1
level was proper. 84
      On September 11, 2017, Gonzales spoke to Captain Vincent about

whether the SPD code placed on his classification was correctly
imposed       and    who        recommended    it. 85    Several    days   later,   on
September 14, 2017, Captain Vincent reportedly advised Gonzales
that Townsend "signed off for the SPD placement recommendation to

Mrs. Ballard, because [Gonzales] caused Officer [Lindeman] serious

injuries. "86


F.    Gonzales's Claims and Defendants' MSJ

      Gonzales insists that the SPD code was improperly placed on
his classification for retaliatory reasons because the assault he
was convicted of committing against Officer Lindeman did not result
in   serious        injury        and,   therefore,     did   not   warrant   the   SA
designation. 87         Gonzales's primary claim is that Townsend and
Ballard have violated the First Amendment by falsifying records
about the extent of Officer Lindeman's injuries and that these


      83
           See id. at      8.

      84
           Step 2 Grievance #2017161468, Docket Entry No. 1, pp. 9-10.
      85
           Amended Complaint, Docket Entry No. 49, p. 6 � 39.
      86Id.
      87   Id. at 7.

                                              -18-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 19 of 33



falsified records have resulted in the SPD code that is keeping him

in a restrictive custodial classification status in retaliation for
filing grievances. 88          Gonzales claims further that the John Doe UCC
Coordinator violated his rights under the First Amendment by
placing the SPD code in Gonzales's classification records when he

should have noticed that Officer Lindeman' s injuries were not
serious enough to warrant the SA designator. 89                       Gonzales also
contends that Gross and Lacox retaliated against him in violation

of the First Amendment by failing to "remove, stop or correct" the
invalid SPD code after Gonzales challenged his classification

during the grievance process.90
       Gonzales     seeks      a   declaratory     judgment      stating    that    the
defendants violated his rights under                    the    First Amendment in
connection with the SPD code that was placed in his records based
on falsified evidence for the purpose of retaliation.91                      Gonzales
also    seeks     an    injunction      ordering      the     defendants    to   cease
retaliating       against      him    and    remove    the     SPD   code   from    his
classification records. 92
       The     defendants      move   for    summary    judgment,      arguing     that
Gonzales was aware of his primary                     retaliation claim against

       88Id.   1 44.
       89Id. at 7-8      1 45.
       90Id. at 8      1 46.
       91Id. at 8-9      11 A.1-4.
       92Id. at 9      11 B.1-2 and C.1.
                                            -19-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 20 of 33


Townsend and Ballard in 2014, when the retaliatory acts occurred,

and that his claims against them are barred by the governing two­
year statute of limitations. 93    The defendants contend further that
Gonzales cannot prevail on a retaliation claim because he does not
demonstrate retaliatory intent or that but for any improper motive
the SPD code would not have been placed in his classification

records after he was convicted of rioting and assault on staff,

which involved serious injury to at least one officer. 94                   The
defendants present several other alternative arguments, including
qualified immunity, 95 which will not be addressed. 96


     93
          Defendants' MSJ, Docket Entry No. 60, pp. 17-18.
     94
          See id. at 10-14.
      The defendants argue that they are entitled to qualified
     95

immunity from suit against them in their individual capacities
because their actions did not violate the Constitution and were
objectively reasonable under the circumstances. See Defendants'
MSJ, Docket Entry No. 60, pp. 14-16. The court does not address
this defense because Gonzales only seeks declaratory and injunctive
relief from the defendants in their official capacity. See Amended
Complaint, Docket Entry No. 49, pp. 2, 8-9. "Neither absolute nor
qualified immunity extends to suits for injunctive or declaratory
relief under § 1983." Orellana v. Kyle, 65 F.3d 29, 33 (5th Cir.
1995) (internal quotation marks and citation omitted); Williams v.
Ballard, 466 F.3d 330, 334 & n.7 (5th Cir. 2006) (observing that
qualified immunity does not apply to claims for prospective
injunctive relief).
     9
      The defendants contend that Gonzales lacks standing to seek
      6
injunctive relief from the classification restriction imposed by
the SPD code because that type of claim can only be raised in a
habeas corpus proceeding. See Defendants' Reply, Docket Entry No.
62, p. 5. The defendants cite no authority providing that habeas
corpus review is available from a classification decision of the
sort at issue in this case.     A reduction in custody level is
ordinarily considered a mere change in a prisoner's conditions of
                                                   (continued ... )
                                   -20-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 21 of 33


                        II.   Standard of Review

     Defendants' MSJ is governed by Rule 56 of the Federal Rules of
Civil Procedure.    Under this rule a reviewing court "shall grant
summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law."       Fed. R. Civ. P. 56 (a) (2018); see
also Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2552 (1986).                A
fact is "material" if its resolution in favor of one party might
affect the outcome of the suit under governing law.            Anderson v.
Liberty Lobby, Inc., 106 S. Ct. 2505, 2510 (1986).             An   issue is
"genuine" if the evidence is sufficient for a reasonable jury to
return a verdict for the nonmoving party.         Id.
     A reviewing court "must view the evidence introduced and all
factual inferences from the evidence in the light most favorable to
the party opposing summary judgment [. J" Smith v. Regional Transit
Authority, 827 F.3d 412, 417 (5th Cir. 2016) (internal quotation

marks and citation omitted)           If the movant demonstrates an
"absence of evidentiary support in the record for the nonmovant's



     96 (
          continued)
          •••
confinement, which does not implicate the Due Process Clause of the
United States Constitution and is not subject to challenge in a
federal habeas corpus proceeding. See Sandin v. Conner, 115 S. Ct.
2293, 2300 (1995) (concluding that placement in segregated
confinement does not implicate a protected liberty interest unless
it "imposes atypical and significant hardship on the inmate in
relation to the ordinary incidents of prison life") ; but see
Wilkinson v. Austin, 125 S. Ct. 2384, 2395 (2005) (finding that
prisoners have a liberty interest in avoiding assignment to a
supermax facility).
                                   -21-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 22 of 33


case," the burden shifts to the nonmovant to "come forward with

specific facts showing that there is a genuine issue for trial."
Sanchez v. Young County, Texas, 866 F.3d 274, 279 (5th Cir. 2017)
(internal    quotation     marks   and     citation   omitted);   Matsushita
Electric Industrial Co., Ltd. v. Zenith Radio Corp., 106 s. Ct.
1348, 1356 (1986).

     A     non-movant    cannot    avoid    summary   judgment    simply    by

presenting "[c]onclusional allegations and denials, speculation,
improbable inferences, unsubstantiated assertions, and legalistic
argumentation."     Jones v. Lowndes County, Mississippi, 678 F.3d
344, 348 (5th Cir. 2012) (citations and internal quotation marks
omitted).     In other words, the non-movant's burden is not met by
the manufacture of "some metaphysical doubt as to the material
facts."    Matsushita, 106 S. Ct. at 1356 (citations omitted); Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en bane)
(stating that a non-movant cannot demonstrate a genuine issue of
material     fact   with    conclusory      allegations,    unsubstantiated
assertions, or only a scintilla of evidence).
     The court is mindful of the fact that plaintiff proceeds
pro se in this case.          Courts are required to give a pro se
litigant's contentions, however inartfully pleaded, a liberal
construction. See Erickson v. Pardus, 127 S. Ct. 1081, 2200 (2007)
(citing Estelle v. Gamble, 97 S. Ct. 285, 292 (1976)); see also
Haines v. Kerner, 92 S. Ct.          594, 595-96       (1972)   (noting that
allegations in a pro se complaint are held to less stringent

                                    -22-
     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 23 of 33



standards     than    formal   pleadings     drafted   by   lawyers).         The
traditional standard of leniency toward pro se pleadings, however,
does not excuse a pro se plaintiff from the "burden of opposing
summary judgment through the use of competent summary judgment
evidence."     Malcolm v. Vicksburg Warren School District Board of

Trustees,    709 F.    App'x 243,     246 (5th Cir.     2017) (per curiam)

(citing Davis v. Fernandez, 798 F.3d 290, 293 (5th Cir. 2015) ("Of
course, this is not to say that pro se plaintiffs don't have to
submit competent evidence to avoid summary judgment, because they

do.")).


                               III.   Discussion

A.     Statute of Limitations

      The defendants argue that Gonzales's claims against Townsend
and Ballard are barred by the governing statute of limitations
because the retaliatory acts attributed to these officials in the
Amended Complaint occurred in September of 2014, but Gonzales did
not file this case until three years later on October 20, 2017. 97
The defendants correctly note that Gonzales's civil rights claims

under 42 U.S.C. § 1983 are governed by the two-year statute of

limitations provided by Texas law.             See Piotrowski v. City of
Houston, 237 F.3d 567, 576 (5th Cir. 2001); Tex. Civ. Prac.             &   Rem.
Code Ann. § 16.003(a). This means that Gonzales had two years from

      Defendants' MSJ, Docket Entry No. 60, pp. 17-18.
      97
                                                              The
original form complaint filed by Gonzales was executed on
October 9, 2017, and received for filing on October 20, 2017. See
Prisoner Civil Rights Complaint, Docket Entry No. 1, p. 5.
                                      -23-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 24 of 33


the time that his claims accrued to file a civil rights complaint

concerning his allegations.         See Gonzalez v. Wyatt, 157 F.3d 1016,
1020 (5th Cir. 1998).
     Federal law determines when a cause of action accrues under
§ 1983. See Smith v. Regional Transit Authority, 827 F.3d 412, 421
(5th Cir.      2016).   A claim generally accrues          "the moment the
plaintiff becomes aware that he has suffered an injury or has
sufficient information to know that he has been injured" by actions
attributable to the defendant.              Piotrowski,   237 F.3d at 576
(internal quotation marks and citations omitted).

     Gonzales     contends   that    his    claim   did   not       accrue    until
January 20,     2017,   when he received a response to the Step 1
Grievance that he filed regarding the SCC's decision to continue
his confinement in administrative segregation and was advised by
Lacox that an SPD code for staff assault was in his records.98                  The
Fifth Circuit has held, however, that a retaliation claim accrues
when the retaliatory acts occurred.            See Hanna v. Maxwell, 548
F. App'x 192, 196 (5th Cir. 2013) (per curiam) (citing Woods v.

Smith, 60 F.3d 1161, 1164-65 (5th Cir. 1995)).
     Although Gonzales alleges that he was not privy to the UCC
committee's decision to impose the SPD code, 99 the record indicates
that Gonzales was not unaware of the facts underlying his claim.


      Plaintiff' s Response, Docket Entry No. 61, p. 9
     98
                                                                             (citing
Amended Complaint, Docket Entry No. 49, p. 5 1 27).
     99
          Amended Complaint, Docket Entry No. 49, p. 7          1   43.
                                     -24-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 25 of 33



Gonzales states that Major Townsend threatened him during his

investigation of the riot and staff assault involving Officer
Lindeman on September 7, 2014, and warned Gonzales not to write
anything up or file a grievance. 100 After Gonzales was convicted of
the disciplinary charges against him on September 10, 2014, the

classification records establish that Gonzales was notified on
September            11,     2014,     that   his     placement    in     administrative
segregation            was    based     on    his    participation       in    a   riot   on
September 7, 2014, which resulted in a staff assault that included
injuries above first aid.101 Major Townsend notified Gonzales again
on September 16,               2014,     that his placement in administrative
segregation was because of his                       "riot involvement"        and   "staff
assault"        that occurred on September 7,                2014. 102        Ballard also
notified Gonzales on December 16, 2014, that the sec decided to
retain         him    in     administrative     segregation       due    to    his   "Staff
Assaultive (SA)" record, referencing the SPD code imposed pursuant

to AD-04.11.103            Based on this record, it appears that Gonzales's
claim of retaliation regarding the initial decision to impose an


        100
              see id. at 4; see also Plaintiff's MDS, Docket Entry No. 9,
p. 6.
       TDCJ Administrative Segregation Initial Placement &
        101

Notification, Exhibit E to Defendants' MSJ, Docket Entry No. 60-5,
p. so.
       TDCJ Administrative Segregation Level Review, Exhibit E to
        102

Defendants' MSJ, Docket Entry No. 60-5, p. 52.
       SCC Administrative Segregation Review Hearing Record,
        103

Exhibit E to Defendants' MSJ, Docket Entry No. 60-5, pp. 40-41.
                                              -25-
      Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 26 of 33



SPD code on his classification is untimely.                   See Hanna,       548
F. App'x at 196.             More importantly,    his retaliation claim is

without merit for other reasons that follow.

B.      Retaliation

        Gonzales contends that the defendants retaliated against him

by placing an improper SPD code in his classification records or by
refusing to remove the improper SPD code in violation of his right
to file grievances, which is protected by the First Amendment. 104
"'To prevail on a claim of retaliation, a prisoner must establish
(1) a specific constitutional right, (2) the defendant's intent to

retaliate against the prisoner for his or her exercise of that
right,        (3)   a   retaliatory   adverse   act,   and   (4)   causation.'"
Alexander v. Texas Department of Criminal Justice, 951 F.3d 236,
240-41 (5th Cir. 2020) (quoting McDonald v. Steward, 132 F.3d 225,
231    (5th Cir. 1998)).         It is well established that "a prison

official may not retaliate against or harass an inmate for .
complaining to a supervisor about a guard's misconduct."              Woods, 60
F.3d at 1164.           Thus, "'f]iling a grievance is a constitutionally
protected activity, and a prison official may not retaliate against
a prisoner for engaging in a protected activity.'"                    Brown v.
Taylor, 911 F.3d 235, 245 (5th Cir. 2018) (quoting Huff v. Thaler,
518 F. App'x 311, 312 (5th Cir. 2013)).



       104
             Amended Complaint, Docket Entry No. 49, pp. 7-8.
                                        -26-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 27 of 33



     The defendants maintain that Gonzales cannot prevail because
he does not establish that the SPD code was imposed as the result
of retaliatory intent or motive. 105 To satisfy this element "[an]
inmate must allege more than his personal belief that he is the
victim of retaliation."     Jones v. Greninger, 188 F.3d 322, 325 (5th

Cir. 1999) (citing Johnson v. Rodriguez, 110 F. 3d 299, 310 (5th
Cir. 1997))      Instead, "[an] inmate must produce direct evidence of
motivation or, the more probable scenario, allege a chronology of
events from which retaliation may plausibly be inferred."            Woods,
60 F.3d at 1166 (internal quotation marks and citations omitted).
     Gonzales does not demonstrate that Gross, Lacox, or the John
Doe UCC Coordinator had any personal involvement in the underlying
decision to place the SPD code in his records or that these
defendants had any motive to retaliate against him during any part
of the process. 106   For this reason, Gross, Lacox, and the John Doe
UCC Coordinator are entitled to summary judgment.


     105
           Defendants' MSJ, Docket Entry No. 60, pp. 10-13.
       To the extent that Gonzales faults Gross and Lacox for
     106

failing to remove the SPD code during the grievance process, this
allegation fails to state a claim because it is well established
that an inmate has no constitutionally protected interest "in
having [] grievances resolved to his satisfaction."       Geiger v.
Jowers, 404 F.3d 371, 374 (5th Cir. 2005). In addition, the record
indicates that neither Gross, Lacox, nor the John Doe UCC
Coordinator had authority to remove the SPD code after it was
imposed.    See Response by Warden Carter to Step 1 Grievance
#2017100463, Docket Entry No. 14-1, Exhibit A to Martinez Report,
p. 33 (explaining that unit administration lacks authority to
remove an SPD code and that such requests must be raised before the
sec).
                                   -27-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 28 of 33



        As proof of retaliatory intent by Townsend and Ballard,

Gonzales notes that Ballard served on the UCC committee that
recommended imposing the SPD code;                and Gonzales asserts that
Townsend, who threatened him while investigating the incident that
formed the basis for his disciplinary conviction, told Ballard to
place this restriction on his classification out of spite.107

Specifically, Gonzales claims that Townsend directed Ballard "to
falsify records to exaggerate Officer Lindeman's injuries. 11108

There      is   no    evidence   that   Officer   Lindeman's   injuries   were
embellished or that any records to that effect were altered or
falsified by Ballard to elevate the injuries Lindeman sustained on
September 7, 2014, from minor to serious.              The record reflects,
moreover, that Ballard was only one individual on a three-person
UCC committee that decided to place the SPD code in Gonzales's
classification records.109 Gonzales provides no direct evidence
establishing that Ballard's recommendation was influenced by ill­
will harbored by Townsend towards Gonzales, whose "conclusionary
allegations of retaliation will not withstand a summary judgment
challenge."          Woods, 60 F.3d at 1166.
     Gonzales does not otherwise establish a chronology from which
retaliatory intent can be inferred.               The record shows that his


     107
           Amended Complaint, Docket Entry No. 4 9, pp. 6 - 7.
     108
           Plaintiff's Response, Docket Entry No. 61, p.        2.

       UCC History Form, Exhibit B to Defendants' MSJ, Docket Entry
     109

No. 60-2, p. 3.
                                        -28-
     Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 29 of 33



classification was changed on September 10, 2014, immediately after
he    was       convicted   of   violating    prison   disciplinary   rules   by
participating with several other inmates in a riot, which provoked
assaults on multiple officers and involved a major use of force. 110
The SPD code was imposed by the three-person UCC committee the same
day as the disciplinary conviction and before Gonzales filed any

grievance to appeal that conviction. 111          The following day Gonzales
was assigned to administrative segregation by a three-member
committee, 112 based on a recommendation by the Warden,                 due to
Gonzales's involvement in a "Gang Riot which resulted in a staff
assault with injuries above first aid. " 113             Although the record
reflects that Gonzales executed a Step 1 Grievance to challenge the
disciplinary conviction on September 10, 2014, it was not received
by officials until September 12, 2014, after the restrictions on

Gonzales's classification had been imposed. 114                Based on this
chronology, Gonzales does not demonstrate that the SPD code was


       TDCJ Disciplinary Report and Hearing Record, Exhibit A to
       11
         0

Defendants' MSJ, Docket Entry No. 60-1, p. 58.
     111 ucc History Form, Exhibit B to Defendants' MSJ, Docket Entry
No. 60-2, p. 3; Buckner Affidavit, Exhibit D to Martinez Report,
Docket Entry No. 54-2, p. 2.
       TDCJ Administrative Segregation Initial Hearing Record,
       11
         2

Exhibit E to Defendants' MSJ, Docket Entry No. 60-5, p. 51.
       TDCJ Administrative Segregation Initial Placement &
       11
            3

Notification, Exhibit E to Defendants' MSJ, Docket Entry No. 60-5,
p. 50.
       Step 1 Grievance #2015007125, Exhibit A to Defendants' MSJ,
       11
            4

Docket Entry No. 60-1, pp. 53-54.
                                       -29-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 30 of 33




imposed improperly for filing grievances or as the result of any

retaliatory intent by Townsend or Ballard.
        Even if Gonzales could establish retaliatory intent,                the
defendants argue further that he cannot satisfy the element of
causation.115        "In this context, causation means that but for the
retaliatory motive,           the complained of incident would not have
occurred."         Streater v. Allen, 805 F. App'x 293, 296 (5th Cir.
2020)         (per curiam)    (internal quotation marks,   alteration,      and
citation omitted).           "To avoid summary judgment on the issue of but
for causation,         a prisoner must demonstrate a conflict in the
evidence of such quality and weight that reasonable and fair-minded
men in the exercise of impartial judgment might reach different
conclusions."         Walker v. Savers, 658 F. App'x 720, 727 (5th Cir.

2016) (per curiam) (internal quotation marks and citation omitted).
Gonzales does not make that showing here because he does not
demonstrate that the SPD code was unjustified or unwarranted under
the applicable policy. 116

     Gonzales points to the TDCJ policy, which states that the SPD
code for staff assault requires a serious injury, and reasons that
this code was improperly placed in his records based on false
information because Officer Lindeman suffered,             at most,   minor


     11
       5
              Defendants' MSJ, Docket Entry No. 60, pp. 13-14.
     11AD-04.ll, Exhibit D to Defendants' MSJ, Docket Entry
          6

No. 60-4, pp. 5-6 (describing the SPD code SA for staff assaults).
                                       -30-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 31 of 33



injuries that did not        require treatment beyond         first aid. 117

Although the record confirms that Officer Lindeman sustained only
minor injuries after being punched in the face by Gonzales during
the altercation that occurred on September 7, 2014, 118 the record
refutes Gonzales's claim that the SPD code was not properly imposed
by classification officials under the governing policy.                 When
Gonzales challenged the SPD code through the grievance process
Ballard replied that the code was imposed because, during the
assault perpetrated by Gonzales, an officer sustained an injury
that required the application of "steri-strips," which qualified as
an injury that was "beyond first aid. " 119     Ballard's explanation is
supported by the Incident Report, which shows that Officer Walker,
who came to Officer Lindeman's aide after Gonzales attacked him,
sustained a serious injury that required steri-strips in lieu of
sutures to close a laceration caused by that assault . 120
     Gonzales maintains that the SPD code was improper because the
officer he was convicted of assaulting, Officer Lindeman, did not


     11Amended Complaint, Docket Entry No. 49, pp. 6-7; Plaintiff's
       7

Cross-Motion, Docket Entry No. 63, pp. 1-2.
     11Supervisor's Investigation of Employee/Offender Injury,
       8

Exhibit A to Defendants' MSJ, Docket Entry No. 60-1, p. 67;
Incident Report, Exhibit E to Defendants' MSJ, Docket Entry
No. 60-5, pp. 55-57.
     11Grievance Investigation Worksheet, Exhibit A to Martinez
          9

Report, Docket Entry No. 14-1, p. 40.
     1 Incident Report, Exhibit E to Defendants' MSJ, Docket Entry
      20

No. 60-5, pp. 55-57.
                                    -31-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 32 of 33



require treatment beyond first aid and, therefore, the SPD code

must have been based on altered records or falsified evidence of
Lindeman's injuries.121      However, Gonzales does not dispute that
Officer Walker was treated for a serious injury as determined by
unit medical providers during the incident that resulted in his

disciplinary conviction for rioting and assault on a staff member.
Because Gonzales fails to show that the SPD code would not have
been imposed but for his record of filing grievances, he cannot
demonstrate the requisite causation and his retaliation claim
fails.     See, �' Johnson v. Rodriguez, 110 F.3d 299, 312 (5th
Cir. 1997) (Observing that if "adverse action is attributable to
unprotected    activity     and   would    have   occurred   on   that   basis
regardless of the exercise of protected rights, the [retaliation]

claim fails on the element of causation.").             The defendants are
entitled to summary judgment on this issue and, as a result, this
action will be dismissed.

                      IV.     Conclusion and Order

     Based on the foregoing, the court ORDERS as follow:

     1.     The Motion for Summary Judgment on Behalf of
            Defendants Gross, Lacox, Ballard, and Townsend
            (Docket Entry No. 60) is GRANTED.

     2.     Plaintiff's Cross-Motion to Defendants' [Reply] to
            Plaintiff's Response to Defendants' Motion for
            Summary Judgment (Docket Entry No. 63) is DENIED.


       Amended Complaint, Docket Entry No. 49, pp. 5-7; Plaintiff's
     121

Response, Docket Entry No. 61, p. 2.
                                    -32-
   Case 4:17-cv-03190 Document 65 Filed on 07/17/20 in TXSD Page 33 of 33



    3.    This action will be dismissed with prejudice.

     The Clerk is directed to provide a copy of this Memorandum
Opinion and Order to the parties.

     SIGNED at Houston, Texas, on this the 17th day of July, 2020.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -33-
